Title: To James Madison from James Maury, 8 December 1808
From: Maury, James
To: Madison, James



Sir,
American Consulate Liverpool 8th. Decemr. 1808

The Jamaica still being here enables me to inclose a Copy of Capt. Odiorne’s Declaration with my contradiction thereof, supported by the testimony of all my Clerks, which, for my own justification, I pray you will be so good as have inserted in the National Gazette of the United States.  I have the honor to be with perfect respect Your most obdt. Servt.

James Maury

